 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW M. YELOVICH
   MIRIAM R. HINMAN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:17-CR-00153 TLN
12                                 Plaintiff,             STIPULATION REGARDING CONTINUING
                                                          STATUS CONFERENCE; ORDER
13                          v.
                                                          DATE: February 7, 2019
14   DAVID L. BONUCCELLI,                                 TIME: 9:30 a.m.
                                                          COURT: Hon. Troy L. Nunley
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on February 7, 2019, and set for trial to

21 commence November 4, 2019.

22          2.      By this stipulation, the parties now move to continue the status conference until March

23 28, 2019. Time within which trial must commence under the Speedy Trial Act has previously been

24 excluded in this matter through the trial date of November 4, 2019. See ECF No. 25. Defense counsel

25 continues to prepare for trial as previously stated.

26          3.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

27 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

28 must commence, or that the same provision of the Speedy Trial Act dictates future exclusions.

                                                          1
 1        IT IS SO STIPULATED.

 2

 3
     Dated: February 4, 2019                          MCGREGOR W. SCOTT
 4                                                    United States Attorney
 5
                                                      /s/ MATTHEW M. YELOVICH
 6                                                    MATTHEW M. YELOVICH
                                                      MIRIAM R. HINMAN
 7                                                    Assistant United States Attorneys
 8

 9   Dated: February 4, 2019                          /s/ MALCOLM SEGAL
                                                      MALCOLM SEGAL
10
                                                      Counsel for Defendant
11                                                    DAVID L. BONUCCELLI

12
                                               ORDER
13
          IT IS SO ORDERED this 5th day of February, 2019.
14

15

16

17                                                     Troy L. Nunley
                                                       United States District Judge
18

19

20

21

22

23

24

25

26

27

28

                                                  2
